Citation Nr: 1813292	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-20 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral hearing loss disability.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to an effective date earlier than December 13, 2016, for the award of service connection for prostate cancer.  

4.  Entitlement to a total disability rating based on individual unemployability as the result of service-connected disability (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the VA RO.

The Veteran testified at a hearing before the undersigned in July 2017.  At that time, he indicated that he was no longer represented by the attorney he appointed in January 2011, and instead wished to proceed unrepresented.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran last received an examination addressing his bilateral hearing loss disability in April 2014.  The Veteran has reported, for example during his July 2017 hearing before the undersigned, that his symptoms of hearing loss had worsened since his April 2014 examination.  As such, the Veteran should be provided with an additional examination to address the current severity of the Veteran's bilateral hearing loss disability.  

Similarly, the Veteran last received an examination addressing his PTSD in March 2014.  The Veteran has reported, for example during his July 2017 hearing before the undersigned, that his symptoms of PTSD had worsened since his March 2014 examination.  As such, the Veteran should be provided with an additional examination to address the current severity of the Veteran's PTSD disability.  Furthermore, additional psychiatric treatment records have been added to the record since the AOJ issued its most recent statement of the case in April 2014.  The AOJ will have the opportunity to review such treatment records in the first instance with its readjudication of the Veteran's claim.  

In December 2016, the RO granted service connection for prostate cancer with a 100 percent rating effective December 13, 2016.  In May 2017, the Veteran submitted a statement disagreeing with the effective date of this award.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand this issue to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue of entitlement to an earlier effective date for the award of service connection for prostate cancer should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Regarding the Veteran's claim of entitlement to a TDIU, the Veteran has alleged that he is unemployable due, in part, to his difficulty hearing and psychiatric impairments.  The resolution of the pending claims of entitlement to a greater ratings may affect the Veteran's eligibility for a TDIU.  The Board thus finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims that it is remanding.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA examinations to determine the current nature and severity of his bilateral hearing loss disability and PTSD. 

2.  Issue a statement of the case addressing the claim of entitlement to an earlier effective date for the award of service connection for prostate cancer.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

3.  Then readjudicate the claims, ensuring that due consideration is given to the Veteran's treatment records dated since April 2014.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



